                 Case 5:19-cr-00377-LHK Document 10 Filed 08/29/19 Page 1 of 3




 1   RAMSEY & EHRLICH LLP
     MILES EHRLICH - #237954
 2   miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
 3   izzy@ramsey-ehrlich.com
     AMY CRAIG - #269339
 4   amy@ramsey-ehrlich.com
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7   Attorneys for Defendant
     ANTHONY LEVANDOWSKI
 8
 9                                UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                          SAN FRANCISCO AND SAN JOSE DIVISIONS
12   Waymo LLC,                                  )
                                                 )   Case No. CV 17-939 WHA
13                                               )
                    Plaintiff,                   )   [COMPLAINT FILED FEBRUARY 23, 2017]
14                                               )
            v.                                   )
15                                               )
     Uber Technologies, Inc. et al.,             )
16                                               )
                                                 )
17                 Defendant.                    )
     ____________________________________        )
18   United States,                              )
                                                 )   Case No. CR 19-377 LHK
19                                               )
                    Plaintiff,                   )   [INDICTMENT FILED AUGUST 15, 2019]
20                                               )
            v.                                   )
21                                               )   DEFENDANT ANTHONY
     Anthony Levandowski,                        )   LEVANDOWSKI’S RESPONSE TO
22                                               )   NOTICE OF RELATED CASE
                     Defendant                   )   PURSUANT TO LOCAL RULE 8-1(D)
23                                               )
                                                 )
24
25
26
27
28
                                                1
     ANTHONY LEVANDOWSKI’S RESPONSE TO NOTICE OF RELATED CASE PURSUANT TO LOCAL RULE 8-1(D)
     Case Nos. CV 17-939 WHA and CR 19-377 LHK
                Case 5:19-cr-00377-LHK Document 10 Filed 08/29/19 Page 2 of 3




 1          The prosecution has filed a Notice of Related Case pursuant to Local Rule 8-1. See
 2   United States v. Levandowski, N.D. Cal. No. CR 19-377 LHK, Dkt. 5; see also Waymo LLC v.
 3   Uber Tech., Inc. et al., N.D. Cal. No. CV 17-939 WHA (“Waymo v. Uber”), Dkt. 2704. In the
 4   notice, the government explains its view that the above-captioned criminal matter is related to
 5   Waymo v. Uber because “[b]oth actions concern one or more of the same alleged events,
 6   occurrences, transactions, or property” and “there will be some duplication of labor if the [two
 7   cases] are heard by different judges.” Levandowski, CR 19-377 LHK, Dkt. 5 at 2-3. The defense
 8   concurs.
 9          To be clear, Anthony Levandowski has pled not guilty in the criminal case and denies the
10   allegations contained in the government’s indictment. Nevertheless, without conceding the
11   accuracy of any of the contentions set forth in the government’s “Brief Statement of the
12   Relationship Between the Cases,” we accept the government’s recital of the allegations in the

13   criminal action and its description of the proceedings in Waymo v. Uber. See id. at 2. In
14   particular, we note the government’s recital that Mr. Levandowski “was not a party to the civil

15   action, but his alleged theft of Google files related to self-driving technology was central to

16   Waymo’s theory of the case,” and the government’s report concerning specific allegations that

17   arose in the earlier civil matter and now recur in the instant criminal case:

18
            The Indictment identifies thirty-three specific files alleged to contain trade secrets.
19          The technology revealed in at least twelve of the files was the subject of litigation
20          in the civil case. For example, Counts One through Six of the Indictment relate to
            Google’s transmit block configuration, trade secrets numbers two and seven in the
21          civil case. Count Twenty-Seven of the Indictment is a presentation regarding
            Google’s unique fiber laser design and was trade secret number ninety in the civil
22          case.
23
24   Id.

25          In light of the relationship between certain allegations in the two cases, the overlap

26   between the technologies at issue in the two cases, and the extensive litigation relating to these

27   highly technical matters that Judge Alsup already oversaw in Waymo v. Uber, the defense

28
                                                       2
     ANTHONY LEVANDOWSKI’S RESPONSE TO NOTICE OF RELATED CASE PURSUANT TO LOCAL RULE 8-1(D)
     Case Nos. CV 17-939 WHA and CR 19-377 LHK
               Case 5:19-cr-00377-LHK Document 10 Filed 08/29/19 Page 3 of 3




 1   believes that the two “actions appear likely to entail substantial duplication of labor if heard by
 2   different Judges.” Local Rule 8-1(b)(2). Accordingly, “assignment to a single Judge is . . .
 3   likely to conserve judicial resources and promote an efficient determination” of the instant
 4   criminal case. Local Rule 8-1(c)(4).
 5
 6   Date:    August 29, 2019                              Respectfully submitted,
 7
 8                                                         /s/
 9                                                         Miles Ehrlich
                                                           Ismail Ramsey
10                                                         Amy Craig
                                                           Ramsey & Ehrlich LLP
11                                                         803 Hearst Avenue
12                                                         Berkeley, CA 94710
                                                           Tel: (510) 548-3600
13                                                         Fax: (510) 291-3060
14                                                         miles@ramsey-ehrlich.com
15                                                         izzy@ramsey-ehrlich.com
                                                           amy@ramsey-ehrlich.com
16
                                                           Counsel for Anthony Levandowski
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3
     ANTHONY LEVANDOWSKI’S RESPONSE TO NOTICE OF RELATED CASE PURSUANT TO LOCAL RULE 8-1(D)
     Case Nos. CV 17-939 WHA and CR 19-377 LHK
